195 F.2d 530
STATE OF CALIFORNIA, California Polytechnic School and California State Board of Equalization, Appellants,v.UNITED STATES of America, Appellee.
No. 13018.
United States Court of Appeals Ninth Circuit.
April 11, 1952.
Rehearing Denied May 17, 1952.

Appeal from the United States District Court for the Southern District of California, Central Division; Ben Harrison, Judge.
Edmund G. Brown, Atty. Gen., James E. Sabine, Deputy Atty. Gen., Edward Sumner, Deputy Atty. Gen., State of California, for appellants.
Ellis N. Slack, Acting Asst. Atty. Gen., A. F. Prescott, Fred E. Youngman, Louise Foster, Sp. Assts. to Atty. Gen., Walter S. Binns, U. S. Atty., E. H. Mitchell, Edward R. McHale, Asst. U. S. Attys., all of Los Angeles, Cal., for appellee.
Before MATHEWS and ORR, Circuit Judges, and YANKWICH, District Judge.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion, United States v. Graham, D.C.S.D.Cal., 96 F.Supp. 318, the judgment of the District Court is affirmed.